ITEMID: 001-81944
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SHANKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1934 and lives in Poltava. He is a former manager of the State Company “Znamya” (the “Company”; Державне підприємство «Виробниче об'єднання «Знамя»).
5. In 1996 the applicant was convicted and sentenced for embezzlement of the Company funds and his conviction became final. Since then the applicant has unsuccessfully attempted to have the proceedings re-opened and the conviction repealed.
6. In August 1996 the Poltava Regional Prosecutors' Office, acting on behalf of the Company, brought a civil claim against the applicant for compensation of damage caused by his offence.
7. The hearings began in March 1998. Until February 2000 the court scheduled some thirteen hearings with intervals ranging from one week to six months. Seven hearings were adjourned on account of the applicant's absences or requests and four hearings on account of the absence of both parties. According to the applicant, most of his absences were attributable to defective notifications about the date of a hearing. The Government did not comment on this issue.
8. On 17 February 2000 the District Court allowed the claim and awarded the Company 96,682 hryvnyas against the applicant. The applicant appealed.
9. On 20 May 2000 the District Court returned the applicant's appeal as “not lodged” on account of his failure to pay the court fee. The applicant appealed, seeking to be exempted from the payment.
10. On 12 October 2000 the local municipal council exempted the applicant from paying the court fee and on 16 November 2000 the Regional Court declared his appeal admissible.
11. On 7 December 2000 the Regional Court quashed the judgment of 17 February 2000.
12. Between January 2001 and May 2002 the District Court scheduled three hearings (in April and November 2001 and March 2002). One hearing was adjourned on account of the judge's sickness and two other hearings on account of the parties' failure to appear.
13. On 22 May 2002 the District Court left the claim without consideration due to the parties' second failure to appear for the hearings. This decision was not appealed against within the statutory time-limit and became final.
14. On 11 December 2002 the Prosecutor's Office applied to the District Court for leave to appeal out of time against the decision of 22 May 2002 maintaining, that it had not been informed of this decision within the time-limit for lodging an appeal. The application was granted on 17 January 2003.
15. On 15 May 2003 the Regional Court allowed the appeal and re-opened the proceedings, having found that the parties had not appeared as the District Court had not duly notified them about the dates of the hearings. The applicant lodged a cassation appeal against the decision to re-open the proceedings.
16. On 20 September 2004 the Supreme Court rejected the applicant's cassation appeal.
17. Between October 2004 and July 2005 the District Court scheduled three hearings (one in May and two in July 2005).
18. In July 2005 the plaintiff dropped the claims and on 14 July 2005 the proceedings were terminated.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
